DETAILED ACTION
This action is responsive to the application No. 16/787,891 filed on February 11, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the Species 2 invention reading on Fig. 4, in the reply filed on 09/13/2021 is acknowledged.  The Applicants indicated that claims 1 20 read on the elected species.  Accordingly, pending in this Office action are claims 1-20.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, 12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shue (US 2007/0126121).

Regarding Claim 1, Shue (see, e.g., Fig. 12), teaches a semiconductor device, comprising:
a substrate 20 including a first dielectric layer 24 and an electrically conductive feature 32 in the first dielectric layer 24 (see, e.g., par. 0022);
a second dielectric layer 36/40 over the first dielectric layer 24; and
an interconnect structure in the second dielectric layer 36/40 and electrically coupled to the electrically conductive feature 32, the interconnect structure comprising a barrier layer 70 and a conductive fill 68, the barrier layer 70 being interposed between the conductive fill 68 and the second dielectric layer 36/40, the interconnect structure comprising a line 66 and a via (i.e., fill 68) extending from the line 66 to the electrically conductive feature 32, wherein the via 68 has a sidewall and a bottom.  
Shue further teaches that the inner width W1 of the bottom of the via 68 is smaller than the inner width W2 of the top of the via 68 (see, e.g., par. 0032).  Shue, however is 
However, this claim limitation is merely considered a change in the inner width of the bottom and/or top of the via in Shue’s device.  The specific claimed ratio, absent any criticality, is only considered to be an obvious modification of the inner width of the bottom and/or top of the via in Shue’s device, as the courts have held that changes in ratios, without any criticality, are within the level of skill in the art.  According to the courts, a particular ratio, is nothing more than one among numerous ratios that a person having ordinary skill in the art will find obvious to provide using routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Accordingly, since Applicant’s disclosure does not teach why having a ratio of an inner width of the bottom of the via to an inner width of a top of the via being greater than about 33% is critical to the invention (see next paragraph below), it would have been obvious to one of ordinary skill in the art at the time of filing to have the claimed ratio in Shue’s device.

CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed ratio or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen ratio or upon another variable recited in a claim, the applicant must show that the chosen ratio is critical.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree “will not sustain a patent”); In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.”).  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying “the need for caution in granting a patent based on the combination of elements found in the prior art)”.

Regarding Claim 2, Shue teaches all aspects of claim 1.  Shue (see, e.g., Fig. 12), teaches that an angle θ between the sidewall of the via 68 and a top surface of the first dielectric layer 24 is about 55[Symbol font/0xB0] to about 75[Symbol font/0xB0] (see, e.g., par. 0032).  

Regarding Claim 3, Shue teaches all aspects of claim 2.  Shue (see, e.g., Fig. 12), teaches that the angle θ is about 59.7[Symbol font/0xB0] (see, e.g., par. 0032).  
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66.  Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of Amer.v.Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).

Regarding Claim 5, Shue teaches all aspects of claim 1.  Shue (see, e.g., Fig. 12), teaches that the barrier layer 70 comprises a transition metal compound (see, e.g., pars. 0028, 0030).  

Regarding Claim 6, Shue teaches all aspects of claim 5.  Shue (see, e.g., Fig. 12), teaches that the transition metal compound is titanium nitride (TiN) (see, e.g., par. 0028).  

Regarding Claim 7, Shue teaches all aspects of claim 1.  Shue (see, e.g., Fig. 12), teaches, wherein an upper corner 76 of the via 68 has a smooth and rounded profile (see, e.g., par. 0031).  

Regarding Claim 8, Shue (see, e.g., Fig. 12), teaches a semiconductor device, comprising:
a substrate 20;
a first dielectric layer 24 on the substrate 20;
32 extending through the first dielectric layer 24;
an etch stop layer (ESL) over the first dielectric layer 24 and the first conductive TSMP20170396USo2Page 2 of 5feature 32 (see, e.g., par. 0023);
a second dielectric layer 36/40 on the ESL (see, e.g., par. 0023); and
a second conductive feature 66/68/70 extending through the second dielectric layer 36/40 and into the ESL, the second conductive feature 66/68/70 comprising a barrier layer 70 disposed between the first conductive feature 32 and the second conductive feature 66/68/70, a first portion (i.e., bottom portion) of the barrier layer 70 covering a bottom surface of the second conductive feature 66/68/70, a second portion (i.e., lower side portion) of the barrier layer 70 covering lower sidewalls of the second conductive feature 66/68/70.
Further, Shue teaches that the thickness TB of the bottom portion of the barrier layer 70 is < 120Å and that the tapered profile of the via 68 results in a more uniform step coverage of the diffusion barrier layers 58 and 70 (as compared when the via has substantially vertical sidewalls, see, e.g., Fig. 1, par. 0005), which in turn helps reduce the bottom thickness TB of the diffusion barrier layers 70 and 58, hence reducing the resistance of the via 68 (see, e.g., pars. 0030, 0033).  Thus, Shue teaches that the thickness of the sidewalls and bottom portion of the barrier layer are different and that the tapered profile of the via influences those thicknesses.
However, Shue is silent with respect to the claim limitation that a ratio of a first thickness of the first portion to a second thickness of the second portion are in a range of 1:0.01 to 1:0.3.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Accordingly, since Applicant’s disclosure does not teach why having a ratio of a first thickness of the first portion to a second thickness of the second portion being in a range of 1:0.01 to 1:0.3 is critical to the invention (see next paragraph below), it would have been obvious to one of ordinary skill in the art at the time of filing to have the claimed ratio in Shue’s device.

CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed ratio or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen ratio or upon another variable recited in a claim, the applicant must show that the chosen ratio is critical.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
See also the comments stated above in claim 1 regarding criticality which are considered repeated here.

Regarding Claim 9, Shue teaches all aspects of claim 8.  Shue (see, e.g., Fig. 12), teaches that the barrier layer 70 comprises titanium nitride (TiN), tungsten nitride (WN), or tantalum nitride (TaN) (see, e.g., par. 0028).  

Regarding Claim 10, Shue teaches all aspects of claim 8.  Shue (see, e.g., Fig. 12), teaches that the first thickness is < 120Å (see, e.g., par. 0030).  Shue does not teach that the first thickness of the barrier layer is in a range of 20 Angstroms to 80 Angstroms.  
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66.  Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of Amer.v.Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).

Regarding Claim 12, Shue teaches all aspects of claim 8.  Shue (see, e.g., Fig. 12), teaches that the second conductive feature 66/68/70 comprises a line 66 and a via 68 extending from the line 66 towards the first conductive feature 32.  

Regarding Claim 14, Shue teaches all aspects of claim 12.  Shue (see, e.g., Fig. 12), teaches that the via 68 has a height dimension H.  Shue does not specify that the height dimension is in a range of 200 Angstroms to 800 Angstroms.  
However, this claim limitation is merely considered a change in the thickness of the via in Shue’s device.
See also the comments stated above in claim 10 regarding criticality which are considered repeated here.

Regarding Claim 15, Shue teaches all aspects of claim 12.  Shue (see, e.g., Fig. 12), teaches that the ratio of a height H to the bottom width W1 of the via 68 is preferably greater than about 3/2 (see, e.g., par. 0032).  However, Shue does not teach that the via has an aspect ratio in a range of 10:1 to 30:1.  
However, this claim limitation is merely considered a change in the height H and width W1 of the via in Shue’s device.
See also the comments stated above in claim 10 regarding obviousness of ranges which are considered repeated here.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shue (US 2007/0126121) in view of Lin (2017/0053865).

Regarding Claim 11, Shue teaches all aspects of claim 8.  Shue does not teach that the ESL comprises two or more layers of different materials selected from the group consisting of silicon nitride, silicon carbide, silicon oxycarbide, nitrogen-doped silicon carbide, silicon oxynitride, silicon oxide hafnium oxide, and aluminum oxide.

It would have been obvious to one of ordinary skill in the art at the time of filing to include in Shue’s device an ESL comprising two or more layers of different materials, as taught by Lin, to provide better moisture prevention and to improve adhesion between the underlying layer and the moisture prevention layer. 

Allowable Subject Matter
Claims 4 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16-20 are allowed.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garcés whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
/Nelson Garces/
Primary Examiner, Art Unit 2814